Citation Nr: 0216864	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  95-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extraschedular rating for service-
connected lumbar strain under the provisions of 38 C.F.R. 
§ 3.321.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1974 to August 1976 and also had additional service in the 
Army Reserve.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1993 decision of a regional office (RO) of 
the Department of Veterans Affairs (VA) which denied an 
increase in a 10 percent rating for service-connected lumbar 
strain.  In a May 1994 rating decision, the RO granted an 
increased 20 percent rating, effective from August 26, 1992 
(the date of claim for an increased rating).  

At a June 1997 hearing before the Board, the veteran raised 
the issue of entitlement to an extraschedular evaluation for 
service-connected lumbar strain.  In September 1997 and in 
November 2000, the Board remanded the case to the RO for 
further evidentiary development.  A May 2002 decision of the 
Board denied a schedular rating greater than 20 percent for 
lumbar strain.  Additionally, the Board remanded for further 
evidentiary development the issue of entitlement to an 
extraschedular rating for service-connected lumbar strain 
under 38 C.F.R. § 3.321 (2001).


FINDING OF FACT

Service-connected lumbar strain does not produce marked 
interference with employment; does not necessitate frequent 
periods of hospitalization; and does not otherwise render 
inadequate the regular schedular standards.  


CONCLUSION OF LAW

An extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Associated with claims folder are records from VA and non-VA 
medical providers, dated from 1992 to 2001, reflecting the 
veteran's evaluation and treatment for a low back 
disability.  Evidence pertinent to the issue currently on 
appeal is referenced below.

A hearing was held before an RO hearing officer in November 
1993.  In testimony, the veteran related that he worked 
part-time at U-Haul, and that he did not perform any lifting 
as part of his job.  He said he missed 4 or 5 days of work 
in the past 6 months due to his back disability.

A hearing was held before an RO hearing officer in October 
1995.  In testimony, the veteran stated that he missed work 
about a dozen times in the past six months due to his back 
disability.  His wife testified that, when the veteran's 
back went out, he was laid up for several days at a time, 
and was unable to do any household or yard work.  

At a June 1997 hearing before the Board, the veteran 
testified that he experienced acute episodes of low back 
pain.  He stated that these episodes could happen 2 times 
per week, 2 or 3 times per month, or every few months.  He 
remarked that he could only work part-time at U-Haul since 
he was unable to perform all the tasks required for full-
time work there, such as putting trailers on hitches.  He 
indicated that he normally worked about 32 hours a week.  He 
related that he worked standing behind the counter at U-
Haul, and often had to climb stairs and sweep floors.  He 
stated that all of these activities increased his pain.  He 
noted that he missed work several times due to his back 
disability.

At the hearing, the veteran submitted lay statements from 
co- workers and supervisors at U-Haul, where he worked.  A 
shop foreman noted that he had observed the veteran in 
severe pain, and that at certain times, his back pain was 
more severe than at other times.  He added that he had seen 
the veteran almost unable to pick up a broom or walk, and 
that the veteran came to work day after day, pain or not.  
The veteran's former supervisor wrote that the veteran's job 
required him to lift and carry a minimum of 50 pounds, bend, 
and climb ladders.  On several occasions, the veteran was 
unable to perform these tasks due to severe back pain.  On 
other occasions, the veteran left early, did not come to 
work, or restricted himself to answering phones due to his 
back pain.  On many days, he worked in pain because he had 
bills to pay.  The veteran's current supervisor noted that 
the veteran had severe back problems which limited his 
ability to perform certain tasks, such as installing trailer 
hitches.  He had witnessed the veteran lying on the ground 
on several occasions when his back went out.  He also was 
aware that the veteran was unable to make it to work several 
times due to his back disability.  On several occasions, the 
veteran came to work with major back pain and limited his 
work to avoid more back pain.

A hearing was held at the Board in August 2000.  In 
testimony, the veteran stated that he used a tractor to cut 
his grass.  He noted that he was currently not employed, and 
was a full-time student.  He stated that in the previous 
semester, he missed 36 hours of classes due to his back 
disability. 

Associated with record is the veteran's VA 
counseling/evaluation and rehabilitation file.  A 
memorandum, dated in November 2001, shows that the veteran 
had completed an approved training program in April 2001.  
It has been determined that the veteran had been employed by 
Automated Document Management Solutions as a Data Entry 
Operator for more than 60 days.  In accordance with VA 
governing criteria, the veteran was advised that he was to 
be declared rehabilitated in an occupation similar to the 
occupational objective of his rehabilitation plan.  A 
special report of placement, also dated in November 2001, 
shows that the veteran had begun employment as a data entry 
operator in August 2001.  It was noted that the veteran's 
current position was compatible with his orthopedic back 
condition.  


II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  It revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  
Implementing regulations were promulgated and are now 
codified in sections of the Code of Federal Regulations, 
including at 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2002).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Therefore, VCAA and the revised regulations will be 
applied in this case.  Karnas, supra.  

By the August 2002 supplemental statement of the case 
provided the appellant, the RO discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the appellant of evidence 
needed to prevail on the claim.  Also, in a letter dated in 
January 2002, the RO referenced the VCAA and its 
requirements concerning VA's obtaining evidence.  

Accordingly, the statutory and regulatory requirement that 
VA notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
16 Vet App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Pertinent postservice medical records have been associated 
with the record, and the appellant has undergone examination 
in connection with the claim on appeal.  Furthermore, the 
appellant has had the opportunity to testify at hearings 
held before RO hearing officers and before members of the 
Board of Veterans' Appeals.  By a letter to the veteran 
dated in March 2002, he was informed that the Board member 
who conducted the veteran's November 2000 hearing was no 
longer employed at the Board.  He was offered another 
hearing before a different Board member.  He was told that 
if he did not respond within 30 days, it would be assumed 
that he did not want another hearing.  The veteran did not 
respond to the letter.  

Significantly, the appellant has not identified any 
additional existing evidence that is necessary for a fair 
adjudication of his claim that has not been obtained.  In 
this regard, the Board notes that the appellant was 
furnished with a copy of the Board's May 2002 remand on the 
issue of extraschedular consideration for service-connected 
lumbar strain.  The Board's remand directed the RO to 
contact the veteran and have him furnish a work history 
since 1992, to include the names and addresses of all 
employers, hours worked, salary earned, and time lost from 
work due exclusively to the service connected back 
disability.  It was specified that pertinent evidence 
included statements from employers showing that the 
veteran's back disability had caused marked interference 
with employment (including lost time from work).  The 
veteran did not respond to a May 2002 letter from the RO 
requesting him to provide the evidence referenced in the 
Board's May 2002 remand.

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The evidence shows that, during most of the decade of the 
1990's, the veteran worked at job for a car rental company 
where he performed some heavy tasks.  He experienced 
recurrent low back pain throughout this period, including 
flare-ups of acute low back pain.  However, he did not 
require frequent periods of hospitalization to treat 
episodes of acute low back pain.  The Board recognizes that 
the veteran endured ongoing low back pain, and there were 
some periods where he lost time from work.  The veteran's 
current supervisor at the time of the hearing wrote that the 
veteran was unable to make it to work several times due to 
his back disability.  A foreman indicated that he came to 
work day after day, despite his pain.  A former supervisor 
noted that there were times the veteran could not come to 
work because of his back pain.  Despite being asked to 
quantify time lost from work due to his back condition, the 
veteran failed to respond to the Board's request for such 
information.

Since August 2001, the veteran has been employed in a job in 
the computer field, after successfully completing a program 
in Vocational Rehabilitation.  The VA determined that the 
veteran's current job is consistent with his back condition.  
He has not submitted any evidence confirming marked 
interference at this position due to his service connected 
back disability.  

In all, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedular standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2002).  As noted above, there is no showing 
that the veteran's service-connected lumbar strain has 
resulted in marked interference with employment (i.e., 
beyond that contemplated by the currently assigned 20 
percent evaluation); has necessitated frequent periods of 
hospitalization; or has otherwise rendered inadequate the 
regular schedular standards.  

For all the foregoing reasons, the claim for an 
extraschedular rating for service-connected lumbar strain 
under the provisions of 38 C.F.R. § 3.321 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

An extraschedular rating for service-connected lumbar strain 
under the provisions of 38 C.F.R. § 3.321 is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

